On motion for rehearing. Overruled.
For former opinion, see 151 S.W. 630.
We held in the original opinion that the action of the court in overruling appellant's special exception No. 1, which was complained of in its fifth assignment of error, could not be reviewed by this court because no judgment or record entry was found in the record showing such ruling. Appellant now comes, and with its motion for a rehearing presents and asks to be considered a certified copy of such a judgment. This cannot be done. Rule 22 (142 S.W. xii) prescribed by the Supreme Court for the government of this court provides: "All parties will be expected before submission, to see that the transcript of the record is properly prepared and the mere failure to observe omissions or inaccuracies therein will not be admitted, after submission, as a reason for correcting the record or obtaining a rehearing."
We can see no good reason for changing our views as heretofore expressed, and the motion for rehearing is overruled.